Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-5, 16 and 19-20, drawn to a composition (as an oral formulation) comprising the instantly claimed active ingredients therein, classified in class 424, subclass 400 for example. 

II.	Claims 6-7, 10, 12, 14 and 17, drawn to a method of regulating the activity of a neurotransmitter receptor in a subject in need thereof comprising administering an effective amount to the subject a composition (as an oral formulation) of claim 1, classified in class 424, subclass 725, for example. 

III.	Claims 8-9, 11, 13, 15 and 18, drawn to a method of treating a psychological disorder or a compulsive disorder or a depressive disorder in a subject in need thereof comprising administering an effective amount to the subject a composition (as an oral formulation) of claim 1, classified in class 424, subclass 725, for example. 

2.	The inventions are distinct from each other because of the following reasons:
	Inventions I (product) and II-III (processes) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be 

3.	Inventions II-III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP ' 806.04, MPEP 808.01). In the instant case, the inventions of Groups II-III are different and distinct, each from the other- i.e. they are not disclosed as capable of use together, and they have different designs, modes of operation, and/or effects. That is, as evidenced by the claims themselves, the method of Group II is drawn to a method of regulating the activity of a neurotransmitter receptor in a subject in need thereof comprising administering an effective amount to the subject a composition (as an oral formulation) of claim 1 (which is different and distinct from the other method, e.g. the claimed invention is claiming treating a different patient population) and the method of Group III is drawn to a method of treating a psychological disorder or a compulsive disorder or a depressive disorder in a subject in need thereof comprising administering an effective amount to the subject a composition (as an oral formulation) of claim 1 (which is different and distinct from the other method, e.g. the claimed invention is claiming treating a different patient population).
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

	Species Election
This application also contains claims directed to the following patentably distinct species:  

A. 	The various purified Kratom compounds instantly claimed/disclosed (as recited, e.g., in claims 1, 2, 4, 5 and 19-20).
B. 	The various second active compounds instantly claimed/disclosed (as recited, e.g., in claims 1, 2, 4, 5 and 19-20).
C. 	The various claimed disorders instantly claimed/disclosed (as recited, e.g., in claims 8, 9, 11, 13, 15 and 18).
The species are independent or distinct or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (that is, for species A. elect a particular (single) purified Kratom compound as instantly claimed- such as one of those recited in instant claims 1, 2, 4, 5 and 19-20 e.g., particularly elect from as recited in instant claims 1, 2, 4, 5 and 19-20 of either a 7-Hdroxymitragynie or Mitraphyline or Speciofoine or Corynoxeine or Mixtragynine Oxinodole B etc. therein; and for species B. elect a particular (single) second active compound as instantly claimed- such as one of those recited in instant claims 1, 2, 4, 5 and 19-20 e.g., particularly elect from as recited in instant claims 1, 2, 4, 5 and 19-20 of either a serotonergic drug or a purified psilocybin derivative or a purified terpene therein; and for species C. elect a particular (single) disorder as instantly claimed- such as one of those recited in instant claims 8, 9, 11, 13, 15 and 18 e.g., particularly elect from as recited in instant claims 8, 9, 11, 13, 15 and 1 of either treating a psychological disorder or a compulsive disorder or a depressive disorder therein) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 6 and 8 (as well as the dependent claims therefrom) are generic with respect to the species above.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655